

 
 
Exhibit 10.1
letterheadlogo.jpg [letterheadlogo.jpg]
 
letterheadbanner.jpg [letterheadbanner.jpg]





November 4, 2019
By E-mail
William P. Livek
comScore, Inc.
1401 E. Broward Blvd., Suite 203
Ft. Lauderdale, FL 3330
Dear Bill:
On behalf of comScore, Inc. (the "Company"), I am pleased to provide you
("Executive") with this letter memorializing the terms of your employment as
Chief Executive Officer of the Company, effective as of November 4, 2019 (this
"Letter"). Reference is made herein to that certain Change of Control and
Severance Agreement by and between Executive and the Company executed on
September 28, 2015 (the "Severance Agreement") and that certain Indemnification
Agreement by and between Executive and the Company dated September 29, 2017 (the
"Indemnification Agreement").
1.    COMPENSATION
During the period in which Executive serves as the Chief Executive Officer of
the Company (the "Term"), as compensation for all services provided by Executive
and in consideration of Executive's execution of this Letter and the release of
claims set forth herein, Executive will receive the following:
•
Annualized base salary of $650,000, less applicable taxes and other
withholdings, payable in accordance with the Company's payroll practices in
effect from time to time.

•
Eligibility to participate in the Company's short-term incentive program
("STIP") with a target annual short-term incentive equal to 100% of Executive's
annualized base salary, subject to the terms and conditions of the Company's
STIP as in effect from time to time.

•
Eligibility to participate in the Company's annual long-term incentive program
("LTIP") on the same terms as provided to other executive officers from time to
time, subject to the terms and conditions of the Company's LTIP as in effect
from time to time.

•
Eligibility to participate in those employee benefit plans and programs (e.g.,
health, dental, vacation, etc.) and business expense reimbursements that the
Company makes available





 
 
PAGE 1 



--------------------------------------------------------------------------------




to its other executive officers from time to time, subject to the terms and
conditions of the applicable plans, programs and policies as in effect from time
to time.
•
Upon approval by the Board of Directors (the "Board") or the Compensation
Committee of the Board (the "Committee"), a one-time grant under (and pursuant
to the terms of) the comScore, Inc. 2018 Equity and Incentive Compensation Plan
(the "Plan") of 175,000 restricted stock units (the "RSUs"), which will vest as
to one-third on each of the first three anniversaries of the date of grant. The
RSUs are subject to (i) the terms and conditions determined by the Board or the
Committee (consistent with this Letter), (ii) deferred settlement upon the
earlier to occur of a "change in control event" or Executive's "separation from
service" (in each case, within the meaning of Section 409A of the Internal
Revenue Code of 1986, "Section 409A")) and (iii) Executive's continued
employment or service with the Company or one of its affiliates through each
vesting date; provided, that the RSUs will fully vest upon a termination of
Executive's employment or service by the Company without Cause (as defined in
the Severance Agreement) or resignation for Good Reason (as defined in the
Severance Agreement), in each case: (i) such that as a result of such
termination or resignation, Executive is no longer employed by or providing
services to the Company or any of its affiliates; and (ii) within 12 months
following a Change in Control (as defined in the Plan).

•
Upon approval by the Board or the Committee, a one-time grant under (and
pursuant to the terms of) the Plan of options to purchase 300,000 shares of the
Company's common stock, with a per share exercise price equal to the fair market
value of a share of the Company's common stock on the date of grant (the
"Options"), which will vest as to one-third on each of the first three
anniversaries of the date of grant. The Options are subject to (i) the terms and
conditions determined by the Board or the Committee (consistent with this
Letter), and (ii) Executive's continued employment or service with the Company
or one of its affiliates through each vesting date; provided, that the Options
will fully vest upon a termination of Executive's employment or service by the
Company without Cause or resignation for Good Reason, in each case, (a) such
that as a result of such termination or resignation, Executive is no longer
employed by or providing services to the Company or any of its affiliates and
(b) such termination or resignation is within 12 months following a Change in
Control; provided, further, that Executive will have 90 days (or until the
Option's 10-year expiration date, if earlier) to exercise any vested Options
following such termination or resignation.

•
Upon approval by the Board or the Committee, a one-time grant under (and
pursuant to the terms of) the Plan of 425,000 performance restricted stock units
(the "PRSUs"), which will vest quarterly from the date of grant through the
tenth anniversary of the date of grant or an earlier Change in Control, subject
to and in accordance with the achievement of each of the following stock-price
hurdles on or prior to such date:







    
 
letterheadlogoa01.jpg [letterheadlogoa01.jpg]
PAGE 2



--------------------------------------------------------------------------------




Stock-Price Hurdle*
 
Percentage of PRSUs That Vest
For each $1 above $4, up to and including $10
 
16.66%

*The applicable Stock-Price Hurdle is achieved on the date the closing price of
a share of common stock of the Company is equal to or greater than the
applicable Stock-Price Hurdle for 65 consecutive trading days or, if vesting in
connection with a Change in Control, the per share price of such Change in
Control. The applicable Stock-Price Hurdle shall be subject to adjustment as
provided in the Plan to reflect changes in the Company's capital structure and
other corporate transactions and events.
The PRSUs are subject to (i) the terms and conditions determined by the Board or
the Committee (consistent with this Letter), (ii) deferred settlement upon the
earlier to occur of a "change in control event" or Executive's "separation from
service" (in each case, within the meaning of Section 409A), and (iii)
Executive's continued employment or service with the Company or one of its
affiliates through each vesting date; provided, that upon Executive's
resignation (such that Executive is no longer employed by, or providing services
to, the Company or any of its affiliates), any PRSUs earned as of the date of
such resignation will vest if not previously vested.
•
Subject to satisfaction of the conditions set forth in this paragraph, Executive
will earn a one-time bonus of at least $1,000,000 (either individually or as
part of a larger pool for executives or employees), payable at the Company's
election in cash, stock or a combination thereof, upon (but in no event later
than 74 days following) the successful completion of a refinance of all or
substantially all of the Company's outstanding senior secured convertible notes
(the "Refinance Bonus"), subject to Executive's continued employment through the
completion of such refinance; provided, that if Executive's employment is
terminated by the Company without Cause or Executive resigns for Good Reason (in
each case such that Executive is no longer employed by the Company or any of its
affiliates) within the 90-day period preceding the completion of the refinance,
Executive will remain eligible to receive the Refinance Bonus upon the
completion of such refinance.

•
Subject to satisfaction of the conditions set forth in this paragraph, Executive
will earn a one-time cash bonus, payable within 74 days following the
consummation of a Qualifying Change in Control (as defined below), in an amount
determined in accordance with the following (as applicable, the "CIC Bonus"):

o
Bonus equal to 0.30% of the gross transaction proceeds (but no less than
$1,500,000) upon a Qualifying Change in Control that results in gross
transaction proceeds of at least $500,000,000 but less than $750,000,000;

o
Bonus equal to 0.31% of the gross transaction proceeds upon a Qualifying Change
in Control that results in gross transaction proceeds of at least $750,000,000
but less than $1,250,000,000; or







    
 
letterheadlogoa01.jpg [letterheadlogoa01.jpg]
PAGE 3



--------------------------------------------------------------------------------




o
Bonus equal to 0.32% of the gross transaction proceeds (but no more than
$4,000,000) upon a Qualifying Change in Control that results in gross
transaction proceeds of at least $1,250,000,000.

The CIC Bonus is subject to Executive's continued employment with the Company or
one of its affiliates through the consummation of such Qualifying Change in
Control; provided, that if Executive's employment is terminated by the Company
without Cause or Executive resigns for Good Reason within the 90-day period
preceding the consummation of such Qualifying Change in Control (in each case,
such that, as a result of such termination or resignation, Executive is no
longer employed by the Company or any of its affiliates), Executive will remain
eligible to receive the CIC Bonus upon the consummation of such Qualifying
Change in Control. As used herein, a "Qualifying Change in Control" means
"Change in Control" as defined in the Plan; provided, that the occurrence of
clause (b) or (d) of such definition shall not be considered a Qualifying Change
in Control.
•
Subject to satisfaction of the conditions set forth in this paragraph, Executive
will earn an additional one-time cash bonus of $1,000,000, payable within 74
days following the consummation of a Qualifying Change in Control (the
"Additional CIC Bonus"), subject to Executive's continued employment through the
consummation of such Qualifying Change in Control; provided, that if Executive's
employment is terminated by the Company without Cause or Executive resigns for
Good Reason (in each case, such that, as a result of such termination or
resignation, Executive is no longer employed by the Company or any of its
affiliates) within the 90-day period preceding the consummation of such Change
in Control, Executive will remain eligible to receive the Additional CIC Bonus
upon the consummation of such Qualifying Change in Control.

•
Payment of Executive's attorney's fees in the amount of $200,000.

Consistent with the Company's existing director compensation program, during the
Term, Executive will not be eligible to receive any additional compensation for
his service as a member of the Board. Executive will continue to serve as the
Vice Chairman of the Board through the Company's annual shareholder meeting in
2021.
2.    RELEASE OF CLAIMS
For good and valuable consideration, including the Company's entry into this
agreement and making Executive eligible for the consideration set forth above,
Executive hereby forever releases, discharges and acquits the Company, its
present and former subsidiaries and other affiliates, and each of the foregoing
entities' respective past, present and future subsidiaries, affiliates,
stockholders, members, partners, directors, officers, managers, employees,
agents, attorneys, heirs, predecessors, successors and representatives in their
personal and representative






    
 
letterheadlogoa01.jpg [letterheadlogoa01.jpg]
PAGE 4



--------------------------------------------------------------------------------




capacities, as well as all employee benefit plans maintained by the Company or
any of its affiliates and all fiduciaries and administrators of any such plans,
in their personal and representative capacities (collectively, the "Released
Parties"), from liability for, and Executive hereby waives, any and all claims,
damages, or causes of action of any kind, known or unknown, suspected or
unsuspected, disclosed or undisclosed, direct or derivative, related to or
arising from Executive's employment or engagement with any Released Party,
Executive's status as a shareholder of Rentrak Corporation or the Company or any
other Released Party, ownership of the Company, Rentrak Corporation or any other
Released Party and any other acts or omissions related to any matter on or prior
to the time that Executive executes this Agreement, whether arising under
federal or state laws or the laws of any other jurisdiction, including (i) any
alleged violation through such date of: (A) any federal, state or local
anti-discrimination or anti-retaliation law, including Title VII of the Civil
Rights Act of 1964, the Civil Rights Act of 1991, Sections 1981 through 1988 of
Title 42 of the United States Code, and the Americans with Disabilities Act of
1990; (B) the Employee Retirement Income Security Act of 1974 ("ERISA"); (C) the
Immigration Reform Control Act; (D) the National Labor Relations Act; (E) the
Occupational Safety and Health Act; (F) the Family and Medical Leave Act of
1993; (G) any federal, state or local wage and hour law; (H) the Securities Act
of 1933; (I) the Securities Exchange Act of 1934; (J) the Investment Advisers
Act of 1940; (K) the Investment Company Act of 1940; (L) the Private Securities
Litigation Reform Act of 1995; (M) the Sarbanes-Oxley Act of 2002; (N) the Wall
Street Reform and Consumer Protection Act of 2010; (O) any applicable state
employment and securities laws; (P) any other local, state or federal law,
regulation, ordinance or orders which may have afforded any legal or equitable
causes of action of any nature; or (Q) any public policy, contract, tort, or
common law claim or claim for defamation, emotional distress, fraud or
misrepresentation of any kind; (ii) any allegation for costs, fees, or other
expenses including attorneys' fees incurred in, or with respect to, a Released
Claim; and (iii) any and all rights, benefits, or claims Executive may have
under any employment-related contract (including the Severance Agreement), and
any incentive or compensation plan or agreement or under any other benefit plan,
program or practice not expressly set forth in this Letter (collectively, the
"Released Claims"). This Letter is not intended to indicate that any such claims
exist or that, if they do exist, they are meritorious. Rather, Executive is
simply agreeing that, in exchange for any consideration received by Executive
hereunder, any and all potential claims of this nature that Executive may have
against any of the Released Parties, regardless of whether they actually exist,
are expressly settled, compromised and waived. THIS RELEASE INCLUDES MATTERS
ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS OR SIMPLE) OR
OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE RELEASED PARTIES.
Executive is not waiving any rights Executive or Executive's successors may have
to: (i) Executive's own vested and accrued employee benefits under the Company's
health, incentive or






    
 
letterheadlogoa01.jpg [letterheadlogoa01.jpg]
PAGE 5



--------------------------------------------------------------------------------




retirement benefits plans that are governed by ERISA as of the date of execution
of this Letter; (ii) pursue rights or claims which first arise after the date on
which Executive signs this Letter; (iii) indemnification and defense for acts
performed in the course and scope of Executive's employment or as a member of
the Board pursuant to the terms of the Indemnification Agreement; (iv) pursue
claims which by law cannot be waived by signing this Letter; or (v) pursue
claims to enforce or challenge the validity of this Letter. Executive and the
Company jointly acknowledge and agree that the general and special releases
given by Executive hereunder, although given contemporaneously with the
execution of this Letter, shall be rendered null and void and this Letter may be
rescinded if the Company does not fulfill its obligations to provide Executive
with the consideration set forth in this Letter. Further notwithstanding this
release of liability, nothing in this Letter prevents Executive from filing any
non-legally waivable claim (including a challenge to the validity of this
Letter) with the Equal Employment Opportunity Commission ("EEOC") or other
governmental agency, including the Securities and Exchange Commission
(collectively, "Governmental Agencies") or participating in any investigation or
proceeding conducted by the EEOC or other Governmental Agency or cooperating
with such an agency or providing documents or other information to a
Governmental Agency; however, Executive understands and agrees that, to the
extent permitted by law, Executive is waiving any and all rights to recover any
monetary or personal relief from a Released Party as a result of such EEOC or
other Governmental Agency proceeding or subsequent legal actions. Further
notwithstanding this release of liability, nothing in this Letter limits
Executive's right to receive an award for information provided to a Governmental
Agency.
Executive represents that Executive has not engaged in any breach of fiduciary
duty, breach of any duty of loyalty or disclosure, fraudulent activity, unlawful
or tortious activity or criminal activity, in each case: (i) towards or with
respect to the Company or any other Released Party; or (ii) with respect to any
action or omission undertaken (or that was failed to be undertaken) in the
course of his employment, engagement or affiliation with any Released Party.  In
reliance upon, and conditioned upon, Executive's representations and covenants
contained in this Letter, as further consideration for this Letter, the Company,
on its own behalf and on behalf of any person or entity purporting to act on its
behalf, hereby releases and forever discharges Executive from any and all claims
now known to it that could be asserted against Executive and that pertain to or
arise from Executive's employment relationship with the Company and its
subsidiaries.  Notwithstanding the foregoing, the Company is not waiving or
releasing Executive from: (A) any claims, in law or equity, arising from or
relating to any act, action, or omission by Executive that was unlawful, that
was, based on clear and convincing evidence, not undertaken in good faith, or
that was, based on clear and convincing evidence, not reasonably believed to be
in the best interests of the Company or any other Released Party, (B) the
Company's or any other Released Party's future ability to sue






    
 
letterheadlogoa01.jpg [letterheadlogoa01.jpg]
PAGE 6



--------------------------------------------------------------------------------




or take other action to enforce this Letter, (C) any claim where such a release
would cause the loss of insurance coverage or indemnity protection otherwise
potentially available to cover the loss, or (D) a breach of a fiduciary or other
common law duty.
Executive represents and warrants that as of the date on which Executive signs
this Letter, Executive has not filed any claims, complaints, charges, or
lawsuits against any of the Released Parties with any Governmental Agency or
with any state or federal court or arbitrator for or with respect to a matter,
claim, or incident that occurred or arose out of one or more occurrences that
took place on or prior to the time at which Executive signs this Letter.
Executive further represents and warrants that Executive has made no assignment,
sale, delivery, transfer or conveyance of any rights Executive has asserted or
may have against any of the Released Parties with respect to any Released Claim.
Executive expressly acknowledges and agrees that (i) Executive has carefully
read this Letter and had sufficient time to consider it; (ii) Executive is
receiving, pursuant to this Letter, consideration in addition to anything of
value to which Executive is already entitled; (iii) Executive has been advised,
and hereby is advised in writing, to discuss this Letter with an attorney of
Executive's choice and Executive has had an adequate opportunity to do so prior
to executing this Letter; (iv) Executive fully understands the final and binding
effect of this Letter; the only promises made to Executive to sign this Letter
are those contained herein; and Executive is signing this Letter knowingly,
voluntarily and of Executive's own free will, and Executive understands and
agrees to each of the terms of this Letter; (v) the only matters relied upon by
Executive and causing Executive to sign this Letter are the provisions set forth
in writing within the four corners of this Letter (and those provisions of the
NDA (as defined below) and Severance Agreement and Indemnification Agreement
referenced herein); (vi) no Released Party has provided any tax or legal advice
to Executive regarding this Letter and Executive has had an adequate opportunity
to receive sufficient tax and legal advice from advisors of Executive's own
choosing such that Executive enters into this Letter with full understanding of
the tax and legal implications thereof; and (vii) each Released Party that is
not a signatory to this Letter shall be a third-party beneficiary of Executive's
releases, representations, and covenants herein and shall be entitled to enforce
such releases, representations, and covenants as if a party hereto.
In entering into this Letter, Executive expressly acknowledges and agrees that
Executive has received all leaves (paid and unpaid) that Executive was entitled
to receive from the Company or any other Released Party through the date on
which Executive signs this Letter. Executive further acknowledges and agrees
that, aside from the consideration to be provided to Executive by the Company
pursuant to the terms of this Letter, Executive has received all wages, bonuses
and other






    
 
letterheadlogoa01.jpg [letterheadlogoa01.jpg]
PAGE 7



--------------------------------------------------------------------------------




compensation, been provided all benefits and been afforded all rights and been
paid all sums that Executive has been owed by the Company or any other Released
Party through the date on which Executive signs this Letter.
3.    MISCELLANEOUS
Subject to Executive no longer possessing material non-public information, as
determined by the Company's legal counsel, Executive may, at his election, (i)
enter into a 10b5-1 plan during the Company's next open trading window that
permits Executive to purchase up to $4,000,000 of the Company's common stock;
(ii) purchase up to $4,000,000 of the Company's common stock in the open market
during the next open trading window; or (iii) utilize a combination of the
foregoing, in each case, so long as Executive does not possess any material
non-public information.
Executive's employment remains subject to his continued agreement to abide by
the terms of that certain At-Will Employment, Confidential Information,
Invention Assignment, and Arbitration Agreement between Executive and the
Company dated September 28, 2015 (the "NDA"). Executive's employment is not for
a specific term and is terminable at-will. This means that Executive is not
entitled to remain an employee or officer of the Company or any of its
subsidiaries for any particular period of time, and either Executive or the
Company may terminate the employment relationship at any time, with or without
notice, and for any reason not prohibited by applicable law. During the Term,
Executive will be expected to comply with all of the Company's policies and
procedures in effect from time to time.
Amounts paid or payable hereunder shall be subject to the provisions of any
applicable clawback policies or procedures adopted by the Company from time to
time, which clawback policies or procedures may provide for forfeiture and/or
recoupment of amounts paid or payable hereunder. Notwithstanding anything herein
to the contrary, the Company reserves the right, without Executive's consent, to
adopt or amend any such clawback policies and procedures, including such
policies and procedures applicable to amounts paid or payable hereunder, with
retroactive effect.
The Company may withhold from any payments made pursuant to this Letter all
federal, state, local, and other taxes and withholdings as may be required by
any law or governmental regulation or ruling.
It is intended that the provisions of this Letter are either exempt from or
compliant with the requirements of Section 409A, and to the extent that the
requirements of Section 409A are applicable thereto, all provisions of this
Letter shall be construed in a manner consistent with the






    
 
letterheadlogoa01.jpg [letterheadlogoa01.jpg]
PAGE 8



--------------------------------------------------------------------------------




requirements for avoiding taxes or penalties under Section 409A. To the extent
that any right to reimbursement of expenses or payment of any benefit in-kind
under this Letter constitutes nonqualified deferred compensation (within the
meaning of Section 409A), (i) any such expense reimbursement shall be made by
the Company no later than the last day of Executive's taxable year following the
taxable year in which such expense was incurred by Executive, (ii) the right to
reimbursement or in-kind benefits shall not be subject to liquidation or
exchange for another benefit, and (iii) the amount of expenses eligible for
reimbursement or in-kind benefits provided during any taxable year shall not
affect the expenses eligible for reimbursement or in-kind benefits to be
provided in any other taxable year; provided, that the foregoing clause shall
not be violated with regard to expenses reimbursed under any arrangement covered
by Section 105(b) of the Internal Revenue Code of 1986, as amended, solely
because such expenses are subject to a limit related to the period in which the
arrangement is in effect.
Notwithstanding any provision in this Letter to the contrary, if any payment or
benefit provided for herein would be subject to additional taxes and interest
under Section 409A if Executive's receipt of such payment or benefit is not
delayed until the earlier of (i) the date of Executive's death or (ii) the date
that is six months after the date of Executive's "separation from service"
within the meaning of Section 409A (such earlier date, the "Section 409A Payment
Date"), then such payment or benefit shall not be provided to Executive (or
Executive's estate, if applicable) until the Section 409A Payment Date.
Notwithstanding the provisions of the two preceding paragraphs, the Company
makes no representations that the payments, equity awards and benefits provided
under this Letter are exempt from, or compliant with, Section 409A and in no
event shall any Released Party be liable for all or any portion of any taxes,
penalties, interest or other expenses that may be incurred by Executive on
account of non-compliance with Section 409A.
This Agreement, the Severance Agreement, the NDA and the Indemnification
Agreement constitute the entire agreement of the parties with regard to the
subject matter hereof and are intended by the parties to supersede all prior and
contemporaneous agreements and understandings, oral and written, between
Executive and any Released Party with regard to the subject matter hereof. All
references herein to a statute, agreement, instrument or other document shall be
deemed to refer to such statute, agreement, instrument or other document as
amended, supplemented, modified and restated from time to time. Neither this
Letter nor any uncertainty or ambiguity herein shall be construed or resolved
against any party hereto, whether under any rule of construction or otherwise.
On the contrary, this Letter has been reviewed by each of the parties hereto and
shall be construed and interpreted according to the ordinary meaning of the
words used






    
 
letterheadlogoa01.jpg [letterheadlogoa01.jpg]
PAGE 9



--------------------------------------------------------------------------------




so as to fairly accomplish the purposes and intentions of the parties. This
Letter may be executed in any number of counterparts, each of which will be
deemed to be an original and all of which constitute one agreement that is
binding upon each of the parties, notwithstanding that all parties are not
signatories to the same counterpart.
/ / /








    
 
letterheadlogoa01.jpg [letterheadlogoa01.jpg]
PAGE 10



--------------------------------------------------------------------------------





We look forward to your contributions to the Company as Chief Executive Officer
and appreciate your willingness to assume this role. To accept the terms of your
employment memorialized in this Letter, please sign below.
 
 
Sincerely,
 
 
 
 
 
 
COMSCORE, INC.
 
 
 
 
 
 
 
 
 
 
By:
/s/ Carol DiBattiste
 
 
Carol DiBattiste
 
 
General Counsel and Chief Compliance,
 
 
People and Privacy Officer



ACKNOWLEDGED AND AGREED:
 
 
 
 
 
 
 
 
 
 
 
 
 
/s/ William P. Livek
 
 
 
William P. Livek
 
 
 
 
 
 
 
 
Date:
November 4, 2019
 
 
 







    
 
letterheadlogoa01.jpg [letterheadlogoa01.jpg]
PAGE 11

